Title: To James Madison from William C. C. Claiborne, 18 February 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


18 February 1804, New Orleans. “Since my letter of this morning, the northern mail has arrived, but brought me no dispatches from the Department of State.
“The merchants of this City are very much discontented with their present situation; it was generally expected that the mail would have brought on the revenue act for Louisiana, and in consequence of disappointment, an influential man here, was heard to say, that ‘in all Governments there was favouritism; and favouritism was like a fire—when near it, you felt it’s warmth; that Louisiana was too distant from the seat of Government for her interests to be attended to.’ Such a sentiment as this will at all times be improper, but at this particular period, it was highly imprudent. I have reprobated the suggestion, and will continue to do so whenever the occasion shall offer.
“A Gentleman from Natchez just arrived in this City, tells me, that my letter to Major Claiborne a copy of which was inclosed you in my communication of this morning, has excited in Natchez and it’s vicinity, a terrible clamour against me. These speculators are so void of virtue that I well know they will resort to every expedient short of assassination of my person to injure me. At the head of these speculators is a certain Lyman Hardin, a lawyer, a violent federal partizan and a man of some talents and great intrigue. This man has petitioned the President to supercede me as Governor of the Mississippi Territory, but I learn he is not likely to obtain a numerous subscription.”
 

   
   RC, two copies (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). First RC 3 pp.; in a clerk’s hand, signed by Claiborne; docketed by Wagner: “(2nd) / recd. 4 April.” Second RC marked duplicate. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:376–77.



   
   Lyman Harding (d. 1820), “confessedly the head of the Mississippi bar for many years,” was born in Massachusetts, studied law in Maryland, and arrived in Natchez shortly after the installation of the territorial government. His skills at law and commerce soon made him wealthy and respected, and he served as Mississippi attorney general (John F. H. Claiborne, Mississippi, as a Province, Territory and State … [2 vols.; 1880; reprint, Baton Rouge, 1964], 1:229, 359–60).


